t c summary opinion united_states tax_court mildred l jones petitioner v commissioner of internal revenue respondent docket no 15609-03s filed date mildred l jones pro_se steven m roth for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times petitioner filed a petition for judicial review of respondent’s determination to deny her relief from joint_and_several_liability under sec_6015 on her jointly filed income_tax returns for and the sole issue for decision is whether it was an abuse_of_discretion for respondent to deny petitioner’s request for relief under sec_6015 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when she filed her petition petitioner was a resident of canoga park california petitioner and her now-deceased husband willie c jones filed joint federal_income_tax returns for taxable years and income_tax liabilities were self-assessed on the joint returns but the taxes were not paid in full petitioner’s husband died on date on date following a notice_and_demand for payment petitioner paid respondent dollar_figure this amount was reflected in respondent’s records as payment in full of petitioner’s outstanding tax_liabilities for and on date petitioner filed a form_8857 request for innocent spouse relief seeking relief from joint_and_several_liability on her jointly filed returns for and generally petitioner stated that she is entitled to relief because her late husband was responsible for the filing of their income taxes and that she is suffering from economic hardship on date respondent issued to petitioner a final notice for and denying her claim for relief under sec_6015 because the taxes are fully paid and you did not file your claim within the required time period to get a refund as of the date of trial respondent had not issued a final_determination as to petitioner’s request for relief on her joint_return discussion sec_6013 provides that a husband and wife are jointly and severally liable for any_tax liability arising from a joint_return however sec_6015 provides that notwithstanding sec_6013 an individual who has made a joint_return may elect to seek relief from joint_and_several_liability on such return sec_6015 was enacted in as part of the internal_revenue_service restructuring and reform act the record does not reflect that respondent issued a notice_of_determination with respect to the request for relief from joint_and_several_liability for the tax_year the petition was filed on date which is less than months from the date of the election date under these circumstances we do not have jurisdiction to consider any claim for relief for the taxable_year sec_6015 see 119_tc_267 affd 360_f3d_361 2d cir in any event even if petitioner’s request for relief for tax_year were properly at issue her tax_liability was paid in full prior to the effective date of sec_6015 and as discussed herein her request for relief would be denied of rra publaw_105_206 112_stat_732 sec_6015 applies to any_tax liability from a joint_return arising after date or any_tax liability arising on or before date that remains unpaid as of such date rra sec_3201 112_stat_740 prior to the enactment of sec_6015 the only avenue for relief from joint_and_several_liability was through the former sec_6013 sec_6013 was repealed when sec_6015 was enacted rra sec_3201 112_stat_740 for a detailed discussion of the legislative_history of sec_6015 and its predecessor sec_6013 see 115_tc_183 affd 282_f3d_326 5th cir in the present case petitioner’s tax_liabilities for and were paid in full on date which is prior to the effective date of sec_6015 consequently petitioner is not entitled to relief under sec_6015 and her sole avenue for relief is under the former sec_6013 under the former sec_6013 a claim in this court for relief from joint liability was pleaded as an affirmative defense the former sec_6013 provided the following four requirements a joint_return was filed for the year at issue the return contained a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse the spouse seeking relief establishes that in signing the return he or she did not know and had no reason to know of the substantial_understatement and it would be inequitable to hold the spouse seeking relief liable for the substantial_understatement in a deficiency proceeding 114_tc_354 goldin v commissioner tcmemo_2004_129 brown v commissioner tcmemo_2002_187 there is no provision in the internal_revenue_code which allows us to grant relief under the former sec_6013 to a taxpayer who filed a stand alone petition under sec_6015 goldin v commissioner supra brown v commissioner supra while sec_6015 vests the court with jurisdiction to review an election for relief from joint_and_several_liability arising from a stand alone petition there is no equivalent provision under the former sec_6013 see sec_6015 brown v commissioner supra for the reasons described above petitioner is not entitled to relief from joint_and_several_liability for and under either sec_6015 or its predecessor sec_6013 a so-called stand alone petition permits the court to review an administrative determination regarding relief from joint_and_several_liability independent of any other proceeding such as a deficiency proceeding or a review of a lien or levy action reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent as to taxable years and and an order of dismissal for lack of jurisdiction will be issued for taxable_year
